It appears that Lillie E. Swan, a married woman, joined by her husband, entered into a written contract with W. J. Barritt and wife by which Mrs. Swan and husband agreed to sell and convey to Barritt and wife described land in Pinellas County, Florida, subject to a mortgage for $45,000.00; and Barritt and wife agreed to sell and convey to Lillie E. Swan or her assigns four separate tracts of land located in Hillsborough County, Florida, tracts numbered 3 and 4 being each subject to a mortgage; and Barritt and wife also agreed to convey to Joyce L. Wilfore or her assigns four separate tracts of land located in Hillsborough County, Florida, Tract numbered 3 was conveyed by the Barritts to Lillie E. Swan "subject to a mortgage for $16,253.10, held by Inter-State Investment Company, which mortgage party of the second part (Lillie E. Swan a married woman) assumes and agrees to pay." Tract numbered 4 was by the Barritts conveyed to Lillie E. Swan "subject to a mortgage for $8,000.00 on which there is an unpaid balance of $4,000.00 which mortgage is held by Jose Alvarez, and second party assumes and agrees to pay said unpaid balance of $4,000.00." *Page 327 
A bill of complaint brought by W. J. Barritt seeks to subject in equity under the Constitution tracts numbered 1, 3 and 4 conveyed by him to and belonging to Mrs. Swan, a married woman, "for the said unpaid purchase money thereof." The bill contains the following:
    "On or about the 2nd day of January 1929 an agreement was made between the defendant, Lillie E. Swan, and her husband, of the one part, and your orator, of the other part, whereby your orator and Lillie E. Swan should exchange properties, upon the following terms, viz: Your orator should receive the St. Petersburg property and pay $45,000.00 by the liquidation of said mortgage thereon, and Lillie E. Swan should receive from your orator the Tampa properties and pay $20,253.10 by the liquidation of the said mortgages the one for $16,253.10 on Tract 3, and the other for $4,000.00 on Tract 4. The said agreement and undertaking of each to pay the mortgage indebtedness against the properties being purchased by him or her was a material element of the said transaction, and except for the agreement and undertaking of the said defendant, Lillie E. Swan, to assume and pay the said mortgage obligations of your orator, your orator would not have made the said exchange of properties, because the assumption of the mortgage on the St. Petersburg property greatly increased your orator's personal obligations, and as a partial offset thereof he expected and required that his mortgage obligations upon the said Tampa properties should be paid by said defendant, Mrs. Swan."
It is prayed:
    "b. That the defendant Lillie E. Swan, be required to forthwith liquidate the said mortgages hereinbefore described, and each of them, towit: The said mortgage for $16,253.10, and the said mortgage for $4,000.00, with all interest and costs, attorneys' fees and other charges, if any, which have or may accrue on account of the non-payment of said mortgage.
    c. That to secure and guarantee the payment hereof the said properties conveyed by your orator to the said Lillie E. Swan, and each of them, to-wit: Said *Page 328 
Tract 1, Tract 3 and Tract 4, be charged in equity and sold, or the uses, rents and profits thereof sequestrated for the said unpaid purchase money thereof.
    d. That your orator be declared to have such other general and further relief in equity as equity may require and to your Honors shall seem meet."
The assumptions by the married woman of the mortgage debts are not binding on her as personal contracts; and even if the assumption of the several mortgage debts and the agreements to pay such mortgage debts to the mortgagees, are a part of the consideration for the lands conveyed to her by the mortgagor, the married woman's assumption of the mortgage debts had relation to the mortgages to which the conveyances were subject; and where there are mortgages they should be enforced for the payment of the mortgage debts, the remedy afforded by the Constitution not being available while the remedy by mortgage foreclosure may be appropriately invoked. See Blood v. Hunt, 97 Fla. 551, 121 So. 886.
The bill seeks to subject three tracts of land for the mortgage debts assumed by the married woman against two of the tracts conveyed to her. As there are mortgages held by the mortgagees to secure the debts, proper enforcement of the mortgages against the mortgaged tracts is the appropriate remedy. The constitutional remedy, if available to a mortgagor grantor against a married woman grantee who assumes the mortgages upon lands conveyed to her, must be against particular property for "the purchase money thereof" while such property is available, even if thereafter other property of the married woman may be subjected in equity "for the price of any property purchased by her." See Citizens Bank  Tr. Co. v. Smith, 97 Fla. 601, 610, 121 So. 900, 123 So. 694, 695. This holding does not conflict with the decision in Summer v. Osborne, 101 Fla. 742, 135 So. 513.
  Rehearing denied. *Page 329
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL AND DAVIS, J.J., concur.
BROWN, J., concurs specially.